DETAILED ACTION

This Office Action is in response to Application No. 16/149,254 amendment filed on January 7th, 2022. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed in regards to the §101 rejection have been fully considered and are persuasive. Accordingly, the §101 rejection has been withdrawn. 

Applicant’s arguments with respect to rejection of claims 1-10 under §102 based on amendment have been considered and are persuasive. The argument is moot in view of a new ground of rejection set forth below.


Examiner notes that on Page 19, of remarks, the following applicant’s argument is made:
Mohassel fails to disclose feature 2, which is described as “converting each negative numerical value in a plurality of parameters included in the prediction model to a positive numerical value to obtain the converted prediction model before using the secret sharing method” Applicant Examiner respectfully disagrees with the applicant. The limitation of converting the negative values to positive and the fraction/decimal values to integer values is taught by Mohassel as in the citations posted in the previous office action. In regards to the order of steps argument, Mohassel is still performing the conversion on values to obtain a converted prediction model as in the amended and original claim language. The argument that the secret sharing is done before or after in contrast to Mohassel is moot because Xu is the one teaching the generation of the shared prediction models from the converted prediction model which is being combined with Mohassel. The shared prediction models from Xu are what are being transferred with Mohassel through secret sharing as taught in the combination below. Therefore, the argument is not persuasive.



Claim Objections
Claim 1 and 10 are objected to because of the following informalities:  the claims state: "converting each decimal fractional numerical value" there should be an "or" in between decimal and fractional.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 7, 10, 16, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel (US 20200242466 A1) and further in view of Xu (US 20190034809 A1).

In regards to claim 1, Mohassel teaches
A method for a data providing device communicating with a plurality of data computing devices comprising: obtaining a prediction model as a neural network;
[ (¶0011) “Using fully homomorphic encryption, the neural network model can make predictions on encrypted data. In this case, it is assumed that the neural network is trained on plaintext data and the model is known to one part} who evaluates it on private data of another.”
	This citation shows that the neural network model can be used for predictions and therefore can be utilized in the form of a prediction model. ]
[ (Fig. 2) 
	This figure in general shows the connection between a plurality of devices communicating between each other to transfer data. ]
converting each negative numerical value in a plurality of parameters included in the prediction model to a positive numerical value
[ ( ¶0153) “If a decimal number z is negative, it will be represented in the field as 2l -\z\ , where z\ is its absolute value”  
This citation shows a conversion from negative to positive by taking the negative and representing the number with its absolute value. ]
and converting each decimal fractional numerical value in the plurality of parameters included in the prediction model to an integer value,
[ (¶0124) “The operations in machine learning algorithms involve real numbers (e.g., represented as floating point numbers with a decimal point). But, typical secret sharing techniques use integers. One can shift the decimal point on all floating point numbers to make them all integers”
	This citation shows the conversion of decimal (or fractions) numerical value into an integer value. ]
 thereby reducing the time to obtain a converted prediction model, while maintaining the accuracy of the prediction processing;
 [ (¶0129) “Our experiments on two different datasets, MNIST and Arcene [1,6], confirm that the small truncation error has no effect on accuracy of the trained model (in fact accuracies match those of standard training)”  
	Here Mohassel teaches that the truncation that is performed to reduce computation time and promote speed, will still maintain accuracy of the trained model. ]
	using by a secret sharing method to be used for the prediction processing
[ (¶0044) “In a more general variant of embodiments, even the model can remain private (secret shared).” 
This citation shows that the model (before or after adjustments) can be shared via secret sharing as well. ]
While concealing a private input data
[ (¶0218) “Privacy-preserving predictions can be performed the same as computing the predicted value for linear regression, logistic regression, and neural networks; the cost is only half of one iteration. If either the input data or the model can be revealed (i.e., not hidden, as mentioned above)” 
	This citation indirectly shows that the input data can be concealed by stating that there is potential for it to be revealed ]
of a user sensed by a sensor of a user terminal;
[ (¶0335) “The subsystems may be interconnected via a system bus. Additional subsystems can include a printer, keyboard, storage device(s), monitor, which can be coupled to display adapter. Peripherals and input/output (I/O) devices, which couple to I/O controller, can be connected to the computer system”
	This citation teaches the “sensor” of a user terminal. With the keyboard or other peripherals being the sensor of said user terminal. ]
without determining the concealed private input data of the user sensed by the sensor,
[  (¶0014) “Different parts of a single data item of the private data can be stored on different training computer such that the data item is not known to any one of the training computers.”
	This citation shows that the input from the user along with any of the other data that is secret shared as taught in Mohassel will be private and not revealed unless intended to be so. ]
and transmit the shared prediction results to a user terminal, which displays a decoded prediction result on a display or outputs the decoded prediction result from a speaker.

	Citation teaches the results being shown on screen to the user via a monitor which is equivalent to the user terminal. ]
	What is not explicitly taught by Mohassel, and is instead explicitly taught by Xu is the following:
and generating shared prediction models from the converted prediction model
[ (¶0007) “FIG. 2 is a flow diagram that depicts a process for sharing a statistical prediction model of one content delivery campaign with another content delivery campaign, in an embodiment;”
	This citation from Xu teaches the generated prediction model being shared with other users. ]
to be used for the prediction processing
[ (¶0054) ““Sharing” a prediction model refers to using a prediction model that has been generated based on user interaction data with respect to a first content delivery campaign to generate a predicted user selection rate” 
Further showing that the shared prediction models are used for prediction processing as shown by “generate a predicted user selection rate” in the citation. ]
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a secret sharing method for neural networks as taught by Mohassel with the methods of generating shared prediction models as taught by Xu. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious because the combination would allow for leveraging of existing statistical prediction models [ Xu (Abstract) ] which has the obvious benefit of adjusting an intended audience and reducing computation costs.




In regards to claim 3, The method according to claim 1, is taught by Mohassel/Xu as in the rejection for claim 1 above. With the rest of the claim taught by Mohassel below.
wherein the obtaining of the prediction model includes executing learning processing of the prediction model by using learning data collected in advance.[ (¶0004) “After training data is obtained, a learning process can be used to train the model. “ 
This citation shows that the data used for training was collected in advance to the training beginning and explicitly states using a learning process. ]

In regards to claim 7, The method according to claim 1, is taught by Mohassel/Xu as in the rejection for claim 1 above. With the rest of the claim taught by Mohassel below.
Wherein the converting includes generating a new parameter from a part of the plurality of new parameters
[ (¶0037) “A structure of the software routines (e.g., number of subroutines and relation between them) and/or the values of the parameters can be determined in a training process”  
	This citation explicitly teaches that the conversion process, which can be done in a training phase, can generate new parameters. ]


In regards to claim 10, Mohassel teaches the following limitations:
A system comprising: a processor; and a memory including at least one set of instructions that, 
[ (¶0286) “using computer software with a generally programmable processor”  ]
[ (¶0338) “A suitable non-transitory computer readable medium ca include random access memory (RAM), a read only memory (ROM), a magnetic medium such as a hard-drive or a floppy disk, or an optical medium such as a compact disk (CD) or DVD (digital versatile disk), flash memory”    
	These two citations show a processor and memory that would be used in a system such as the one claimed. ]
[ (¶0338) “The software code may be stored as a series of instructions”  
	Software and set of instructions which map directly to the claim as set of instructions. ]
	when executed by the processor, causes the processor to perform the operations including:
[ (¶0340) “processors, which can be configured to perform the steps”  ]	obtaining a prediction model as a neural network;
[ (¶0011) “Using fully homomorphic encryption, the neural network model can make predictions on encrypted data. In this case, it is assumed that the neural network is trained on plaintext data and the model is known to one part} who evaluates it on private data of another.”
	Here Mohassel teaches that neural networks can be used for predictions and therefore prediction models. ]
Converting each numerical value in a plurality of parameters included in the prediction model to a positive numerical value
[ ( ¶0153) “If a decimal number z is negative, it will be represented in the field as 2l -\z\ , where z\ is its absolute value”  
This citation shows a conversion from negative to positive by taking the negative and representing the number with its absolute value. ]
and converting each decimal fractional numerical value in the plurality of parameters included in the prediction model to an integer value,
[ (¶0124) “The operations in machine learning algorithms involve real numbers (e.g., represented as floating point numbers with a decimal point). But, typical secret sharing techniques use integers. One can shift the decimal point on all floating point numbers to make them all integers”
	This citation shows the conversion of decimal (or fractions) numerical value into an integer value. ]
 thereby reducing the time to obtain a converted prediction model, while maintaining the accuracy of the prediction processing;
 [ (¶0129) “Our experiments on two different datasets, MNIST and Arcene [1,6], confirm that the small truncation error has no effect on accuracy of the trained model (in fact accuracies match those of standard training)”  
	Here Mohassel teaches that the truncation that is performed to reduce computation time and promote speed, will still maintain accuracy of the trained model. ]
using by a secret sharing method to be used for the prediction processing
[ (¶0044) “In a more general variant of embodiments, even the model can remain private (secret shared).” 
This citation shows that the model (before or after adjustments) can be shared via secret sharing as well. ]
While concealing a private input data
[ (¶0218) “Privacy-preserving predictions can be performed the same as computing the predicted value for linear regression, logistic regression, and neural networks; the cost is only half of one iteration. If either the input data or the model can be revealed (i.e., not hidden, as mentioned above)” 
	This citation indirectly shows that the input data can be concealed by stating that there is potential for it to be revealed ]
of a user sensed by a sensor of a user terminal;
[ (¶0335) “The subsystems may be interconnected via a system bus. Additional subsystems can include a printer, keyboard, storage device(s), monitor, which can be coupled to display adapter. Peripherals and input/output (I/O) devices, which couple to I/O controller, can be connected to the computer system”
	This citation teaches the “sensor” of a user terminal. With the keyboard or other peripherals being the sensor of said user terminal. ]
without determining the concealed private input data of the user sensed by the sensor,
[  (¶0014) “Different parts of a single data item of the private data can be stored on different training computer such that the data item is not known to any one of the training computers.”
	This citation shows that the input from the user along with any of the other data that is secret shared as taught in Mohassel will be private and not revealed unless intended to be so. ]
and transmit the shared prediction results to a user terminal, which displays a decoded prediction result on a display or outputs the decoded prediction result from a speaker.

	Citation teaches the results being shown on screen to the user via a monitor which is equivalent to the user terminal. ]
	What is not explicitly taught by Mohassel and instead is explicitly taught by Xu is seen below:
and generating shared prediction models from the converted prediction model
[ (¶0007) “FIG. 2 is a flow diagram that depicts a process for sharing a statistical prediction model of one content delivery campaign with another content delivery campaign, in an embodiment;”
	This citation from Xu teaches the generated prediction model being shared with other users. ]
to be used for the prediction processing
[ (¶0054) ““Sharing” a prediction model refers to using a prediction model that has been generated based on user interaction data with respect to a first content delivery campaign to generate a predicted user selection rate” 
Further showing that the shared prediction models are used for prediction processing as shown by “generate a predicted user selection rate” in the citation. ]
and- transmitting the shared prediction models to a plurality of data computing devices, wherein the data computing devices generate shared prediction results from the shared prediction models
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a secret sharing method for neural networks as taught by Mohassel with the methods of generating shared prediction models as taught by Xu. One of ordinary skill in the art, before the effective filing date of 



For claim 16, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Mohassel continues by teaching the following:
wherein the user terminal decodes the received shared prediction results to produce a decoded prediction result,
[ (¶0126) “(where the sender can decrypt using the random numbers allocated upon creation of the garbled circuit), and the receiver can obtain the corresponding unencrypted portion”
	This citation teaches the end user receiving the unencrypted or decoded results. ]
and displays the decoded prediction result on a display or outputs the decoded prediction result from a speaker.
[ (¶0339) “A computer system may include a monitor, printer, or other suitable display for providing any of the results mentioned herein to a user.”
	While this citation teaches the monitor displaying the results to the user. ]



For claim 21, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Mohassel continues by teaching the following:
wherein the processor: stores input learning data in the memory;
[ (¶0251) “At block 1010, K training computers store secret-shared private data from a plurality of data clients,”

performs learning processing on the input learning data stored in the memory; and obtains the prediction model as the neural network from a result of the learning processing,
[ (¶0004) “After training data is obtained, a learning process can be used to train the model.” 
This citation shows that the data used for training was collected in advance to the training beginning and explicitly states using a learning process to create the model. ]
wherein the converting operation converts the obtained prediction model to the converted prediction model,
[ ( ¶0153) “If a decimal number z is negative, it will be represented in the field as 2l -\z\ , where z\ is its absolute value”  
As per claim 10, this is the conversion process that is being referenced along with the citation below. This citation shows a conversion from negative to positive by taking the negative and representing the number with its absolute value. ]
[ (¶0124) “The operations in machine learning algorithms involve real numbers (e.g., represented as floating point numbers with a decimal point). But, typical secret sharing techniques use integers. One can shift the decimal point on all floating point numbers to make them all integers”
	This citation shows the conversion of decimal (or fractions) numerical value into an integer value. ]
which is shared by the secret sharing method to obtain the shared prediction models.
[ (¶0044) “In a more general variant of embodiments, even the model can remain private (secret shared).” 



For claim 22, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Mohassel continues by teaching the following:
wherein the processor generates the converted prediction model from the prediction model using matrix product computing,
[ (¶0151) “We first transform the numbers to integers by letting x′=2l D x and y′=2l D y and then multiply them to obtain the product z=x′y′. Note that z has at most 2/lD bits representing the fractional part of the product,”
	This citation shows the conversion process being done with matrix product computations. ]
uniformization processing of the data distribution of the matrix product computing,
[ (¶0164)-(¶0166) “The techniques are optimized for the vectorized scenario for operating on matrices.”
	These paragraphs from Mohassel teach the uniformization technique in a similar fashion to the applicant’s (Fig. 16). With the vectorized matrix optimization happening at the end of said citation. ]
non-linear processing of the results of the uniformization processing,
[ ( 0132) “Accordingly, logistic regression and neural network training can require computing the logistic function ( 1 1 + e - x ) and the softmax”
	This citation teaches the use of a softmax function, which is a non-linear function, in the process of training the model but after the conversion. ]
and maximum value searching of the results of the non-linear processing,
[ (¶0092) “Popular activation functions include the logistic and the RELU function, ƒ(u)=max(¶0,u).”
	This is a function that is applied that searches for the max and iterates through the entire array of values. It is used in the RELU function to go through the processed results which is the same as the claimed limitation. ]
and by converting each negative numerical value in a plurality of parameters included only in the non-linear processing to a positive numerical value to obtain the converted prediction model.
[ ( ¶0153) “If a decimal number z is negative, it will be represented in the field as 2l -\z\ , where z\ is its absolute value”  
This citation shows a conversion from negative to positive by taking the negative and representing the number with its absolute value. ]



Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel/Xu as applied above, and further in view of Yamada (US 20200279166 A1).
For claim 2, The method according to claim 1, is taught by Mohassel/Xu as in the rejection above. What is not explicitly taught by Mohassel/Xu is:
wherein the prediction model is a binarized neural network including two values of 1 and -1 as the plurality of parameters.
This is however taught by Yamada as below:

[ (¶0090) “Also for an output from the intermediate unit 213-j to the output unit 215-k, a calculation weight Wkj which takes any one value of the binary value of {−1, 1} is set.
	The first citation teaches the binarized neural network whereas the second citation teaches the values being set to (-1, 1). ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for privacy oriented machine learning which incorporates secret sharing with a binarized neural network as taught by Yamada. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious because utilizing a binarized neural network would reduce the amount of processing time or power required by reducing the memory usage. 


For claim 11, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Mohassel continues by teaching the following:
the binarization of the neural network shortening the time to convert the prediction model to a converted prediction model by converting each negative numerical value in a plurality of parameters included in the prediction model to a positive numerical value.
[ ( ¶0153) “If a decimal number z is negative, it will be represented in the field as 2l -\z\ , where z\ is its absolute value”  
This citation shows a conversion from negative to positive by taking the negative and representing the number with its absolute value. ]
	What isn’t explicitly taught by Mohassel and is subsequently taught by Yamada is below:
wherein the processor obtains the prediction model as a binarized neural network,

	This citation shows a Binarized Neural Network.  ]
	Please refer to the motivation to combine from claim 2 above.



Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel/Xu as applied above, and further in view of Araki (US 20190212986 A1).


For claim 5, The method according to claim 1, is taught by Mohassel/Xu as in the rejection above. What is not explicitly taught by Mohassel/Xu is:
 wherein the converting includes adding a random value used in the secret sharing method to each negative numerical value in the plurality of parameters included in the prediction model.
This is however taught by Araki as taught below.
Wherein the converting includes adding a random value used in the secret sharing method to each negative numerical value in the plurality of parameters included in the prediction model
[ (¶0062) “The secure exchange of the data is executed using distribution numbers obtained by distributing, using the additive secret sharing scheme, at least two random numbers whose digits are equal to the digit of the data and the product of the at least two random numbers to at least two secure computation apparatuses.” ]

	These two citations together show that through the utilization of the secret sharing scheme, random numbers are added from the secret sharing scheme as a part of the process for sending the data. Specifically in paragraph 62 where it mentions using the additive secret sharing scheme and in paragraph 79 where it mentions “there is a known method of executing secure computation associated with addition/subtraction and multiplication for values distributed using the above-described Shamir (k, n) scheme, additive (n, n) scheme”. ]
[ (¶0163) “In the processing of (55), the sign of the computation result is computed. Since a positive number corresponds to 0 and a negative number corresponds to 1, computation can be performed by adding a share associating with sign on mod 2. This is because when a positive number corresponds to 0 and a negative number corresponds to 1, “negative x negative=positive” is maintained from (1+1) mod 2.” 
	This last citation from Araki shows that the computation can be done to negative numbers as well. ]
	Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to combine a method of privacy oriented machine learning which incorporates secret sharing with a method of said secret sharing by adding a random number from the secret sharing method to the parameter values as taught by Araki. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious because it is used to facilitate an additive secret sharing method and therefore the secure exchange of data.


For claim 12, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Mohassel continues by teaching the following:
wherein the processor converts each negative numerical value in the plurality of parameters included in the prediction model to the positive numerical value to obtain the converted prediction model
[ ( ¶0153) “If a decimal number z is negative, it will be represented in the field as 2l -\z\ , where z\ is its absolute value”  
This citation shows a conversion from negative to positive by taking the negative and representing the number with its absolute value. ]
wherein the greater the numerical value of a parameter included in the prediction model, the higher the prediction accuracy of the processor, and wherein the smaller the numerical value, the higher the calculation speed of the processor,
[ (Fig. 16), (Fig. 15) 
	This citation from Mohassel teaches the difference in accuracy and speed represented by the number of bits. Examiner notes that the number of bits would be equivalent to the parameter numerical value in reference to size for computational speed or accuracy.
The rest of the claim limitations are taught by Araki as seen below:
by i) determining a modulus used in a secret sharing method to be added to each negative numerical value in the plurality of parameters included in the prediction model based on a desired balance of prediction accuracy predicted by the processor and prediction speed with which the processor performs the conversion,
[ (¶0163) “In the processing of (55), the sign of the computation result is computed. Since a positive number corresponds to 0 and a negative number corresponds to 1, computation can be performed by adding a share associating with sign on mod 2. This is because when a positive 
	This citation shows an example of the claim limitation in which the secret sharing method includes determining a mod to add to the negative value. ]
and ii) adding the determined modulus used in the secret sharing method to each negative numerical value in the plurality of parameters included in the prediction model.
[ (¶0163) “In the processing of (55), the sign of the computation result is computed. Since a positive number corresponds to 0 and a negative number corresponds to 1, computation can be performed by adding a share associating with sign on mod 2. This is because when a positive number corresponds to 0 and a negative number corresponds to 1, “negative x negative=positive” is maintained from (1+1) mod 2.”
	This citation shows an example of the claim limitation in which the secret sharing method includes determining a mod to add to the negative value. ]
	Please refer to the motivation to combine from claim 5 above.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mohassel/Xu as applied above, and further in view of Dolev (US 20180011996 A1).


For claim 6, The method according to claim 1, is taught by Mohassel/Xu as in the rejection above. What is not explicitly taught by Mohassel/Xu is:
 wherein the converting includes converting each numerical value in the plurality of parameters included in the prediction model to a pair including a sign part, indicating the sign of the numerical value by 0 or 1, and a numerical value part, indicating the absolute value of the numerical value.
	However, Dolev teaches those limitations below.
wherein the converting includes converting each numerical value in the plurality of parameters included in the prediction model to a pair
[ (¶0143) “the dealer (with no randomizer) can secret share these polynomials to the clouds in advance or let clouds interact with the randomizer, thereby supplying on-line these f(x) and g(x) pairs upon request”  
	In this citation, Dolev teaches using pairs with the notation of f(x) and g(x) as the two stand variables for each pair in the context of secret sharing. ]
including a sign part, indicating the sign of the numerical value by 0 or 1, and a numerical value part, indicating the absolute value of the numerical value.
[ (¶0124) “Here, Two's complement representation is used to represent the operands and using the sign bit to simulate the comparison. In two's complement representation, the sign bit of positive integer is 0 and negative integer is 1.” 
	Here Dolev explicitly teaches using a signed bit to represent the values and the possibilities for the signed bit consisting of 0 and 1. ]
	Therefore it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to have combined a method for privacy oriented machine learning and a method for converting each of the parameters in a plurality of parameters into a pair. It would be obvious to one of ordinary skill in the art because it would allow for the transfer of negative numbers with secret sharing. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mohassel/Xu as applied above, and further in view of Huang (CN 107070638 B).


For claim 8, The method according to claim 1, is taught by Mohassel/Xu as in the rejection above. Huang teaches the following limitations:
further comprising: calculating a characteristic amount based on data obtained by sensing;
[ (¶0019) “the sensitive image of the remote sensing image into blocks and calculating grey average value for each image block, obtaining the grey average value sequence,” 
	This citation teaches the calculating a characteristic amount by disclosing that the method calculates an amount for each image block from the image that came from the sensor. ]
	And sharing the calculated characteristic amount by the secret sharing method to obtain shared characteristic amounts
[ (¶0067) “A dynamic weighting threshold marine remote sensing image secret sharing method of the present invention, comprising initializing the stage module, an image characteristic to generate the hash value module, a shadow information distribution module, a secret image recovery module,”  
	This citation from Huang teaches sensing to gather data and sharing that data via a secret sharing method. ]
	Therefore it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to have combined a method for privacy oriented machine learning and a method for obtaining data via a sensor and sharing that data via secret sharing. It would be obvious to one of ordinary skill in the art because gathering data from a sensor to be used in machine learning would provide a greater array of possible input parameters and allow for uses such as medicine, . 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mohassel/Xu/Huang as applied above, and further in view of Fernando (EP 3461054 A1) and Yamada (US 20200279166 A1).

For claim 9, The method according to claim 8, is taught by Mohassel/Xu/Huang as in the rejection above. 
What is not explicitly taught by Mohassel/Xu/Huang is:
further comprising: inputting the shared characteristic amounts to the shared prediction models to execute the prediction processing, wherein the prediction processing includes non-linear processing in which when an shared input to the non-linear processing is 0 or a positive numerical value, the shared input is converted to a shared value of 1, whereas when the shared input to the non-linear processing is a negative numerical value, the shared input is converted to a shared value of a positive numerical value corresponding to -1.
However, these are explicitly taught by Fernando and Yamada as seen below. Fernando teaches the following:
further comprising: inputting the shared characteristic amounts to the shared prediction models to execute the prediction processing,

	This citation from Fernando teaches inputting the shared characteristic amounts. This is from the “the client device 102 sends 306 the encrypted input data 305 to the server” and “an encrypted prediction result 309 for the input data” which shows that the data is being used for prediction processing. ]
	wherein the prediction processing includes non-linear processing
[ (¶0013) “The contribution consists in homomorphically performing the linear operations and resorting to garbled circuits for the non-linear operations.”  
	This citation from Fernando teaches that there could be non-linear processing used in the operations. ]
	Therefore it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to have combined a method for privacy oriented machine data as taught by Mohassel/Xu, with shared prediction processing and non-linear processing as taught by Fernando. The reason it would be obvious to one of ordinary skill in the art, prior to the claimed filing date of the invention, would be because utilizing shared prediction model processing for privacy oriented prediction based machine learning algorithms would allow for distributed processing and workload which would significantly speed up computation time.
	What Fernando does not explicitly teach is:
in which when an shared input to the non-linear processing is 0 or a positive numerical value, the shared input is converted to a shared value of 1, whereas when the shared input to the non-linear processing is a negative numerical value, the shared input is converted to a shared value of a positive numerical value corresponding to -1.[ (¶0094) “An activating function of the intermediate unit 213 is binarized to {−1, 1}, and an output Yj of the intermediate unit 213-j takes any one of the binary value of {−1, 1}.”  
[ (¶0098) “This operation is an operation for equalizing the positive/negative sign of Xi to the positive/negative sign of Wji; and if Wji is 1, f(Xi, Wji)=Xi, and if Wji is −1, f(Xi, Wji)=−Xi.”   
	This citation from Yamada shows that the inputs being binarized to (-1) or (1) are in response to whether the data value is positive or negative. Examiner notes that the “shared” portion of the limitation is taught previously from the Mohassel/Xu references. ]
	Therefore it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to have combined a method for privacy oriented machine data as taught by Mohassel/Xu, with the non-linear binarization as taught by Yamada. The reason it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, would be because binarizing data reduces the amount of computation and data that is needed for both transferring and processing in regards to the model or results which would provide the opportunity to save on computational bandwidth. 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mohassel/Xu as applied above, and further in view of Fernando (EP 3461054 A1) and Yamada (US 20200279166 A1).


For claim 14, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Fernando continues by teaching the following:
wherein the processor inputs shared characteristic amounts of the private input data to the shared prediction models to execute the prediction processing,

	This citation from Fernando teaches inputting the shared characteristic amounts. This is from the “the client device 102 sends 306 the encrypted input data 305 to the server” and “an encrypted prediction result 309 for the input data” which shows that the data is being used for prediction processing. ]
and the prediction processing includes non-linear processing
[ (¶0013) “The contribution consists in homomorphically performing the linear operations and resorting to garbled circuits for the non-linear operations.”  
	This citation from Fernando teaches that there could be non-linear processing used in the operations. ]
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to have combined a method for privacy oriented machine data as taught by Mohassel/Xu, with the methods for secure predictions as taught by Fernando. The reason it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, would be because it would allow for a client to securely outsource the prediction task and enable more privacy and security for the end user [ Fernando (Abstract) ]. This would provide the obvious benefit of a more secure system which gives the end-user more privacy.
	What is not taught by Fernando and is subsequently taught by Yamada is seen below:
in which when shared input to the non-linear processing is 0 or a positive numerical value, the shared input is converted to a shared value of 1, whereas when the shared input to the non-linear processing is a negative numerical value, the shared input is converted to a shared value of a positive numerical value corresponding to -1, thereby increasing prediction accuracy and increasing processing speed of the prediction processing.

	This citation from Yamada shows that the inputs being binarized to (-1) or (1) are in response to whether the data value is positive or negative. Examiner notes that the “shared” portion of the limitation is taught previously from the Mohassel/Xu references. Examiner notes that “thereby increasing prediction accuracy and increasing processing speed of the prediction processing” is an intended result and holds no patentable weight. Please see MPEP 2111.04 for more details. ]
	Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine a method for privacy oriented machine learning which incorporates secret sharing as taught by Mohassel/Xu with a binarized neural network as taught by Yamada. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious because it would have improved accuracy for the network [ Yamada (¶0017) ]. This has the obvious benefit of a more accurate network overall that would provide more accurate results to the user.




Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel/Xu as applied above, and further in view of Fernando (EP 3461054 A1).

For claim 13, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Mohassel continues by teaching the following:
wherein the processor generates a new parameter from a part of the plurality of parameters,

	This citation from Mohassel teaches the parameters able to be generated (determined in the training process). ]
	Although Mohassel may contain some of the following limitations implicitly, Fernando teaches them explicitly as seen below:
encrypts the prediction model to generate the shared prediction models,
[ (¶0012) “The method also comprises the second entity computing an encrypted model for prediction; computing an encrypted prediction result for the input data using the encrypted model for prediction” 
	This citation from Fernando teaches the encryption of the model and the fact that the model will be used to generate prediction results. ]
and wherein the generating of the new parameter occurs before the encrypting of the prediction model, thereby reducing the time and increasing the speed for the prediction processing compared to generating the new parameter after encrypting of the prediction mode.
[ (Fig. 4)
	This image from Fernando shows the process of the training and the order that it follows. The training happens prior to the encryption (reference number 402 and 403). Examiner notes that “thereby reducing the time and increasing the speed for the prediction processing compared to generating the new parameter after encrypting of the 
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to have combined a method for privacy oriented machine data as taught by Mohassel/Xu, with the methods for secure predictions as taught by Fernando. The reason it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, would be because it would allow for a client to securely outsource the prediction task and enable more privacy and security for the end user [ Fernando (Abstract) ]. This would provide the obvious benefit of a more secure system which gives the end-user more privacy.




For claim 15, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Mohassel continues by teaching the following:
sensed by the sensor,
[ (¶0335) “The subsystems may be interconnected via a system bus. Additional subsystems can include a printer, keyboard, storage device(s), monitor, which can be coupled to display adapter. Peripherals and input/output (I/O) devices, which couple to I/O controller, can be connected to the computer system by any number of means known in the art such as input/output (I/O) port”
	This citation from Mohassel teaches sensors (equivalent to keyboard or other peripheral input devices) being input to the computer (sensed) ]
by using uniformization processing of data distribution of matrix product computing, thereby increasing the prediction processing speed.

	These paragraphs from Mohassel teach the uniformization technique in a similar fashion to the applicant’s (Fig. 16). With the vectorized matrix optimization happening at the end of said citation. ]
	The following claim limitations might be implicitly taught in Mohassel but are reinforced by Fernando who explicitly teaches them as seen below:
wherein the data computing devices generate the shared prediction results from the shared prediction models 
[ (Fig. 4)
	This image shows the prediction model being created (402) and the results being created from that model (309). ]
without determining the concealed private input data of the user 
[ (¶0012) “The method also comprises the second entity computing an encrypted model for prediction; computing an encrypted prediction result for the input data using the encrypted model for prediction and the encrypted input data; and transmitting the encrypted prediction result to the first entity.”
	This citation teaches the results of the prediction model being formed while the input data is still encrypted and therefore concealed. ]
	Please refer to claim 13 for the motivation to combine.




Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel/Xu as applied above, and further in view of Ross (US 10748217 B1).


For claim 17, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Ross continues by teaching the following:
wherein the sensor inputs the private input data into the user terminal rather than the user.
[ (Col. 1, Lines 49-55) “Systems and methods for an automated body mass index calculation are disclosed. In one embodiment, a system architecture may include components, such as one or more computing devices connected to one or more servers via a network connection. In this embodiment, the one or more servers include an analytical engine that coordinates multiple algorithms for data fetching, image processing tasks, and predictive analytics.”
	Here Ross teaches the automated sensor putting in the user data into the predictive model.]
	Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to have combined a method for privacy oriented machine data as taught by Mohassel/Xu, with the methods for automated and sensed predictive models as taught by Ross. The reason it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, is it can provide a more accurate and efficient reading than if manually measured [ Ross (Col 5, Lines 53-65) ]. This would provide the obvious benefit of the data being more accurate readings which would provide a more accurate output or set of results. 
For claim 18, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Ross continues by teaching the following:
wherein the sensor measures and inputs into the user terminal as the private user data vital information on the functioning of the user's body.

	This citation teaches the input and the sensors. ]
[ (citation) “Currently, many insurance companies require paramedical examiners to visit potential clients for the purpose of administering one or more tests, including BMI samples. BMI samples could include acquiring bodily fluids (e.g., blood, urine) from the potential clients.”
	This citation teaches taking analytics that would be considered vitals (blood, urine, height, weight, and more) to get information on the functions of the user’s body. ]
	Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to have combined a method for privacy oriented machine data as taught by Mohassel/Xu, with the methods for body and vital predictive models as taught by Ross. The reason it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, is it can provide a more accurate and efficient reading than if manually measured [ Ross (Col 5, Lines 53-65) ]. This would provide the obvious benefit of the data being more accurate readings which would provide a more accurate output or set of results.


Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohassel/Xu as applied above, and further in view of Cosic (US 10452974 B1).


For claim 19, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Cosic continues by teaching the following:
wherein the sensor measures and inputs as the private user data location information of the user.
[ (Col 13, Lines 56-61) “In some embodiments, the artificial intelligence unit is further configured to: receive at least one extra information. In further embodiments, the at least one extra information include one or more of: a time information, a location information,”
	This citation teaches the location being shared with the predictive model. ]
[ (Col 104, Lines 9-14) “A neural network can learn by input from its environment or from self-teaching using written-in rules. A neural network can be utilized as a predictive modeling approach in machine learning.”
	Further record of the information being sensed gets put into a predictive model. ]
Therefore, it would be obvious to one of ordinary skill in the art, prior to the effective filing date, to have combined a method for privacy oriented machine data as taught by Mohassel/Xu, with the location data being input into the predictive model as taught by Cosic. The reason it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, is that it would provide an additional data point for the predictive model. This would provide the obvious benefit of creating a more robust predictive model that would include more data pieces and possible output results. 
For claim 20, The system according to claim 10, is taught by Mohassel/Xu as in the rejection above. Cosic continues by teaching the following:
wherein the sensor measures and inputs as the private user data log information that indicates the user's operation history of operating an electrical machine or a vehicle, or the user's purchase history information of purchasing products with the said of a computer.
[ (Col. 1, Lines 39-42 ) “In some aspects, the disclosure relates to a system for learning and using a device's circumstances for autonomous device operating. The system may be implemented at least in part on one or more computing devices.” 
	This citation teaches a system that learns a user’s background for device operating. ]
[ (Col 90, Lines 13-) “In a further example, it may be sufficient to obtain user or other inputs, variables, parameters, and/or other data in some procedural, simple object oriented, or other applications.”… “During its execution, the application may receive user or other input, store the input in a variable, and perform calculations using the variable to reach a result. The value of the variable can be obtained or traced.”
	This citation further shows that the user’s information can be tracked and that information includes operation or otherwise. ]
[ (citation) “Examples of Device 98 include an industrial machine, a toy, a robot, a vehicle, an appliance, a control device, a smartphone or other mobile computer,”
	Finally this shows that the device in the first two citations could be a vehicle or other electrical machine as in the claimed limitation. ]
	Please refer to the motivation to combine from claim 19 above. 







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11092690 B1 – Predicting Lidar using machine learning that teaches generating a predictive model and sending it to other users




THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123